EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant representative, Ms. Bailie Xie (Reg. No. 78,380), on 08/18/2021. 

The application has been amended as follows: 
Please enter the amended claims filed on 8/16/2021 and further amend as follows. 
1-20. (Canceled)
21. (Previously Presented) A computer-implemented method for obtaining a real-name electronic bill, comprising:
storing, by a network node on a blockchain, a target electronic bill, wherein the target electronic bill comprises an identifier of the target electronic bill and identity information of a payment user in the target electronic bill;
receiving, by a bill management terminal, a first input of a user, wherein the first input of the user comprises a first request to associate the user with the target electronic bill and the identifier of the target electronic bill;
sending, by the bill management terminal and to the network node on the blockchain, a second request to associate the user with the target electronic bill stored in the blockchain, wherein the second request comprises the identifier of the target electronic bill;

in response to receiving the second request, searching, by the network node on the
blockchain, for the target electronic bill in the blockchain based on the identifier of the target electronic bill comprised in the second request;
determining, by the network node on the blockchain, that the target electronic bill stored in the blockchain is not associated with user identity information of the user;
in response to determining that the target electronic bill stored in the blockchain is not
associated with the user identity information of the user, sending, by the network node on the blockchain and to the bill management terminal, a third request for user information;
in response to receiving the third request for user information, 
collecting, by the bill management terminal, the user identity information of the user from user identity information collecting hardware, wherein collecting the user identity information of the user comprises:
activating, by the bill management terminal, the user identity information collecting hardware; and
obtaining, by the bill management terminal, the user identity information of the user by using the user identity information collecting hardware;
sending, by the bill management terminal, the user identity information of the user to the network node on the blockchain;
receiving, by the network node on the blockchain and from the bill management terminal, the user identity information of the user;

determining, by the network node on the blockchain, that the user identity information of the user matches the identity information of the payment user in the target electronic bill;
in response to determining that the user identity information of the user matches the identity information of the payment user in the target electronic bill, publishing, by the network node on the blockchain, the matched determination on the blockchain;
receiving, by the bill management terminal, a second input of the user, the second input of the user comprising a print operation to print the target electronic bill;
activating, by the bill management terminal, print hardware coupled with the bill
management terminal; and
printing, by the bill management terminal, a paper bill corresponding to the target
electronic bill using the print hardware.
22. (Previously Presented) The computer-implemented method of claim 21, further comprising:
storing, by the network node on the blockchain, a correspondence between the user identity information of the user and one or more electronic bill identifiers;
receiving, by the bill management terminal, a third input of the user, wherein the third input of the user comprises a fourth request and the user identity information of the user;

receiving, by the network node on the blockchain, the fifth request; and
in response to the fifth request, searching, by the network node on the blockchain, the correspondence stored in the blockchain between the user identity information of the user and the one or more electronic bill identifiers.
23. (Previously Presented) The computer-implemented method of claim 22, further comprising:
determining, by the network node on the blockchain, that the one or more electronic bill identifiers comprise the identifier of the target electronic bill corresponding to the user identity information of the user included in the fifth request; and
sending, by the network node on the blockchain and to the bill management terminal, bill information of the target electronic bill.
24. (Currently Amended) The computer-implemented method of claim 23, further comprising:
receiving, by the bill management terminal from the network node on the blockchain, the bill information of the target electronic bill, wherein the bill information of the target electronic bill is encrypted;
querying, by the bill management terminal from a key management platform, a decryption key corresponding to the target electronic bill;
decrypting, by the bill management terminal, the bill information of the target electronic bill using the decryption key; and
displaying, by the bill management terminal, the decrypted bill information of the target electronic bill.
25. (Previously Presented) The computer-implemented method of claim 21, wherein the verifying, by the network node on the blockchain, whether the user identity information of the user matches identity information of a payment user in the target electronic bill comprises:
invoking, by the network node on the blockchain, a smart contract; and
verifying, by the network node on the blockchain via the smart contract, whether the user identity information of the user matches the identity information of the payment user in the target electronic bill.
26. (Previously Presented) The computer-implemented method of claim 21, wherein the user identity information of the user is collected by the bill management terminal in response to displaying, by the bill management terminal, a prompt for the user identity information.
27. (Canceled)
28. (Previously Presented) The computer-implemented method of claim 21, wherein:
the user identity information of the user comprises a unique identifier of the user, the identity information of the payment user in the target electronic bill comprises a name of a payer of the target electronic bill, and
the verifying, by the network node on the blockchain, whether the user identity
information of the user matches identity information of a payment user in the target electronic bill comprises:
obtaining, by the network node on the blockchain via an oracle machine or an inter-blockchain relay, a name of the user corresponding to the unique identifier of the user from an off-chain server; and
verifying whether the name of the user matches the name of the payer of the target electronic bill.
29. (Previously Presented) The computer-implemented method of claim 21, wherein:
the user identity information of the user comprises an identity card number of the user, and 
the user identity information collecting hardware comprises identity card scanning hardware, and
the obtaining, by the bill management terminal, the user identity information of the user by using the user identity information collecting hardware comprises obtaining, by the bill management terminal, the identity card number of the user by scanning an identity card of the user using the identity card scanning hardware.
30. (Previously Presented) The computer-implemented method of claim 21, wherein:
the user identity information of the user comprises one or more of physiological characteristic information of the user,
the user identity information collecting hardware comprises image collection hardware, and
the obtaining, by the bill management terminal, the user identity information of the user by using the user identity information collecting hardware comprises obtaining, by the bill management terminal, a face image of the user using the image collection hardware.
31. (Previously Presented) The computer-implemented method of claim 21, wherein:
the user identity information of the user comprises one or more of physiological characteristic information of the user,
the user identity information collecting hardware comprises audio collection hardware in the bill management terminal, and
the obtaining, by the bill management terminal, the user identity information of the user by using the user identity information collecting hardware comprises obtaining, by the bill management terminal, sound information of the user using the audio collection hardware.
32. (Previously Presented) The computer-implemented method of claim 21, wherein:
the user identity information of the user comprises one or more of physiological characteristic information of the user,
the user identity information collecting hardware comprises iris collection hardware, and
the obtaining, by the bill management terminal, the user identity information of the user by using the user identity information collecting hardware comprises obtaining, by the bill management terminal, iris information of the user using the iris collection hardware.
33. (Previously Presented) The computer-implemented method of claim 21, wherein:
the user identity information of the user comprises one or more of physiological characteristic information of the user,
the user identity information collecting hardware comprises fingerprint collection hardware deployed in the bill management terminal; and
the obtaining, by the bill management terminal, the user identity information of the user by using the user identity information collecting hardware comprises obtaining, by the bill management terminal, fingerprint information of the user using the fingerprint collection hardware.
34. (Previously Presented) The computer-implemented method of claim 21, further comprising:
obtaining, by the bill management terminal, a bill number of the paper bill; and
sending, by the bill management terminal and to the network node on the blockchain, a sixth request comprising an association relationship between the bill number of the paper bill and the identifier of the target electronic bill.
35. (Previously Presented) The computer-implemented method of claim 34, further comprising:
receiving, by the network node on the blockchain, the sixth request comprising the association relationship between the bill number of the paper bill and the identifier of the target electronic bill; and
publishing, by the network node on the blockchain, the association relationship between the bill number of the paper bill and the identifier of the target electronic bill on the blockchain.
36. (Currently Amended) A computer system, comprising:
a network node on a blockchain; and
a bill management terminal coupled to the network node, wherein:
the network node on the blockchain stores a target electronic bill
the bill management terminal is configured to:
receive a first input of a user, wherein the first input of the user comprises
a first request to associate the user with the target electronic bill and the identifier
of the target electronic bill; and
send, to the network node, a second request to associate the user with the
target electronic bill stored in the blockchain, wherein the second request
comprises the identifier of the target electronic bill;
the network node on the blockchain is configured to:
receive the second request;
in response to receiving the second request, search for the target electronic
bill in the blockchain based on the identifier of the target electronic bill comprised
in the second request;
determine that the target electronic bill stored in the blockchain is not
associated with user identity information of the user; and
in response to determining that the target electronic bill stored in the
blockchain is not associated with the user identity information of the user, send, to
the bill management terminal, a third request for user information;
the bill management terminal is further configured to:
in response to receiving the third request for user information, collect the
user identity information of the user from user identity information collecting
hardware by:
activating the user identity information collecting hardware; and
obtaining the user identity information of the user by using the user identity information collecting hardware; and
send, to the network node on the blockchain, the user identity information
of the user;
the network node on the blockchain is further configured to:
receive, from the bill management terminal, the user identity information of the user;
verify whether the user identity information of the user matches the identity information of the payment user in the target electronic bill;
determine that the user identity information of the user matches the identity information of the payment user in the target electronic bill; and
in response to determining that the user identity information of the user matches the identity information of the payment user in the target electronic bill,
publish the matched determination on the blockchain; and
the bill management terminal is further configured to:
receive a second input of the user, the second input of the user comprising a print operation to print the target electronic bill;
activate print hardware coupled with the bill management terminal; and
print a paper bill corresponding to the target electronic bill using the print hardware.
37. (Previously Presented) The computer system of claim 36, wherein the bill management terminal is further configured to:
obtain a bill number of the paper bill; and
send, to the network node on the blockchain, a sixth request comprising an association relationship between the bill number of the paper bill and the identifier of the target electronic bill.
38. (Previously Presented) The computer system of claim 37, wherein the network node is further configured to:
receive the sixth request comprising the association relationship between the bill number of the paper bill and the identifier of the target electronic bill; and
publish the association relationship between the bill number of the paper bill and the identifier of the target electronic bill on the blockchain.
39. (New) The computer system of claim 36, wherein the user identity information of the user is collected by the bill management terminal, in response to displaying a prompt for the user identity information.
40. (New) The computer system of claim 36, wherein:
the user identity information of the user comprises an identity card number of the user, and
the user identity information collecting hardware comprises identity card scanning hardware, and
the obtaining the user identity information of the user by using the user identity information collecting hardware comprises obtaining the identity card number of the user by scanning an identity card of the user using the identity card scanning hardware.
41. (New) The computer system of claim 36, wherein:
the user identity information of the user comprises one or more of physiological characteristic information of the user,
the user identity information collecting hardware comprises image collection hardware, and
the obtaining the user identity information of the user by using the user identity information collecting hardware comprises obtaining a face image of the user using the image collection hardware.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application is directed to security. The instant claims are directed to a method and a computer system for associating a user with a target electronic bill and printing the target electronic bill. Specifically, the applicant teaches a network node storing electronic bills, receiving a request from a user to associate a user with a bill, searching and mapping user information for the bill and displaying the bill. However, this is taught by Brunner et al. (Brunner: US 2016/0321624: ¶¶72-78, 159). Additionally, applicant teaches a bill management terminal collecting the user identity information from user identity information collecting hardware of the bill management terminal by activating the collecting hardware and obtaining the user identity information. However, this is taught by Seol (Seol: US 2015/0161580: ¶¶13, 38-39). Furthermore, applicant teaches the bill management terminal receiving a second input of the user, the second input of the user comprising a print operation to print the target electronic bill, activating print hardware computed with the bill management terminal and printing a paper bill corresponding to the target electronic bill using the print hardware. However, this is taught by Parker (Parker: US 9,928,493: Fig. 13; 21:53-64, 22:6-14). Moreover, applicant teaches a computer system comprising a network node, a bill management terminal coupled to the network node. However, this is taught by Parker (Parker: Fig. 1; 6:6-15). Furthermore, applicant teaches electronic bills stored in a blockchain and published on blockchain and a network node on a blockchain and. However, this is taught by Antonopoulos (Antonopoulos: Chapter 6: "Transaction Recipient" on pages 107 to 108, 124; "Transaction Value and Data" first two paragraphs on page 108, "Transmitting a Data Payload to an EOA or Contract" on page 110 to 111; "Transaction Propagation" on page 123; "Recording on the Blockchain" on page 124;  Chapter 11: Oracles, pages 253, 256-258.)
However, the prior art, neither single nor in combination, does not teach nor fairly suggest: 
storing…on the blockchain, an identifier of the…bill and identity information of a payment user in the…bill;
…searching …for the…bill…based on the identifier of the…bill comprised in the second request;
determining…that the…bill stored in the blockchain is not associated with the user identity information of the user;
collecting…user identity information…
verifying…whether the user identity information of the user matches the identity information of the payment user in the target electronic bill;
determining…that the user identity information of the user matches the identity information of the payment user in the…bill…
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685   

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685